Exhibit 10.2

DAYSTAR TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

DayStar Technologies, Inc. (the “Company”), pursuant to its Amended and Restated
2006 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth in this Restricted Stock Unit Grant Notice, the
attached Restricted Stock Unit Agreement and, except as expressly set forth
herein, the Plan. The Plan and the Restricted Stock Unit Agreement are attached
hereto and incorporated by reference herein. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan or the Restricted
Stock Unit Agreement. In the event of any conflict between the terms in the
Award and the Plan, the terms of this Award shall control.

 

Participant:     

 

   Date of Grant:     

 

   Vesting Commencement Date:     

 

   Number of Units/Shares Subject to Award:     

 

   Consideration:      Participant’s past services   

 

Vesting Schedule:    Subject to the Participant’s Continuous Service on each
applicable date, 100% of the restricted stock units/shares subject to this Award
will vest on the earlier to occur of:   

•     June 30, 2010 and

  

•     a Change in Ownership, as defined below.

   In addition, notwithstanding the terms of the Plan, in the event of a
dissolution or liquidation of the Company that is deemed a Corporate
Transaction, as defined under Section 13(n) of the Plan, this Award shall not be
subject to any automatic accelerated vesting as provided in Section 9(c) of the
Plan. Issuance Schedule:    Subject to adjustment for Capitalization
Adjustments, and except as provided in Section 6 of the Award Agreement, the
Company shall issue and deliver one (1) share of Common Stock for each
restricted stock unit that has vested under this Award on the earlier to occur
of:   

•     June 30, 2010 and

  

•     a Change in Ownership.

Change in Ownership:   

 

A “Change in Ownership” shall mean the Company consummates a transaction or
series of transactions that results in:

  

•     except as provided in Treasury Regulation Section 1.409A-3(i)(5)(vi)(C), a
change in the ownership of the Company such that any one person, or more than
one person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Company;

  

•     a change in the ownership of a substantial portion of the Company’s assets
such that that any one person, or more than one person acting as a group (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 90 percent of the total gross fair
market value of all of the assets of



--------------------------------------------------------------------------------

  

the Company immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

  

This definition of Change in Ownership is intended to comply with the
definitions of “change in ownership of a corporation” and “change in ownership
of a substantial portion of a corporations assets” provided in Treasury
Regulation Sections 1.409A-3(i)(5)(v) and (vii).

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) awards previously granted and delivered to
Participant under the Plan or the Company’s 2003 Equity Incentive Plan (except
that with respect to such awards, Section 9(e) of the Plan shall control), and
(ii) the following agreements only:

 

OTHER AGREEMENTS:     

 

    

 

 

DAYSTAR TECHNOLOGIES, INC.     PARTICIPANT: By:  

 

   

 

Signature     Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Restricted Stock Unit Agreement, Amended and Restated 2006 Equity
Incentive Plan



--------------------------------------------------------------------------------

ATTACHMENT I

DAYSTAR TECHNOLOGIES, INC.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, DayStar
Technologies, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
(the “Award”) under its Amended and Restated 2006 Equity Incentive Plan (the
“Plan”). Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. This Restricted Stock Unit Award
Agreement shall be deemed to be agreed to by the Company and you upon the
signing by you of the Restricted Stock Unit Grant Notice to which it is
attached. Defined terms not explicitly defined in this Restricted Stock Unit
Agreement shall have the same meanings given to them in the Plan. In the event
of any conflict between the terms in the Award and the Plan, the terms of the
Award shall control. The details of your Award, in addition to those set forth
in the Grant Notice and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock as indicated in the
Grant Notice. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
shares of Common Stock subject to the Award. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the shares or the delivery of the underlying Common Stock.

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.

3. NUMBER OF SHARES.

(a) The number of units/shares subject to your Award may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.

(b) Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 3, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.

4. SECURITIES LAW COMPLIANCE. You may not be issued any shares under your Award
unless either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

5. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.

6. ISSUANCE.

(a) Issuance of shares under this Award is intended to comply with U.S. Treasury
Regulation Section 1.409A-3(a) and shall be construed and administered in such a
manner. Each installment of Stock Units that vests hereunder is intended to
constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

(b) The Company will issue to you a number of shares of the Company’s Common
Stock equal to the number of vested units subject to your Award, including any
additional shares received pursuant to Section 3 above that relate to those
vested units, in accordance with the Issuance Schedule set forth in the Grant
Notice; provided, however, that if the issuance of such shares occurs upon your
separation from service, and if you are then a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i) of the Code) of the Company or any
successor entity thereto, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences to you under Code
Section 409A, the issuance of such shares shall be delayed until the earliest to
occur of (i) the date that is six (6) months and one day after your separation
from service, (ii) the date of your death, and (iii) such other earlier date as
is permitted under Code Section 409A. The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”.

(c) If (i) the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are



--------------------------------------------------------------------------------

otherwise permitted, in compliance with applicable laws, to sell shares of
Common Stock on an established stock exchange or stock market, and (ii) the
Company elects, prior to the Original Issuance Date, (1) not to satisfy the tax
withholding obligations described in Section 10 by withholding shares of Common
Stock from the shares otherwise due, on the Original Issuance Date, to you under
this Award, and (2) not to permit you to enter into a “same day sale” commitment
with a broker-dealer pursuant to Section 10 of this Agreement (including but not
limited to a commitment under a previously established Company-approved 10b5-1
trading plan) that would be effective on the Original Issuance Date or
immediately thereafter, then the newly vested shares that would otherwise be
issued to you on the Original Issuance Date shall not be delivered on such
Original Issuance Date and shall instead be delivered on the first business day
of the next occurring open window period applicable to you or the next business
day when you are not prohibited from selling shares of the Company’s Common
Stock in the open public market in compliance with applicable laws, but in no
event later than December 31 of the calendar year in which the Original Issuance
Date occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs).

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

8. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Restricted Stock Unit Agreement (including, but not
limited to, the vesting of your Award pursuant to the schedule set forth in
Section 2 herein or the issuance of the shares subject to your Award), the Plan
or any covenant of good faith and fair dealing that may be found implicit in
this Restricted Stock Unit Agreement or the Plan shall: (i) confer upon you any
right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Restricted Stock Unit
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or



--------------------------------------------------------------------------------

Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”). You further acknowledge and agree that such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Restricted Stock Unit Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Restricted Stock Unit Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with your right or the Company’s right
to terminate your Continuous Service at any time, with or without cause and with
or without notice.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; (iii) permitting you to enter into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued to pursuant to Section 6) equal to the amount
of such Withholding Taxes; provided, however, that the number of such shares of
Common Stock so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.



--------------------------------------------------------------------------------

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



--------------------------------------------------------------------------------

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Except as expressly provided in the Grant Notice
and this Agreement, your Award is subject to all the provisions of the Plan, the
provisions of which (except as expressly provided otherwise) are hereby made a
part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

20. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.



--------------------------------------------------------------------------------

ATTACHMENT II

DAYSTAR TECHNOLOGIES, INC.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN